Case 9:20-cv-80713-RS Document 15 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-80713-SMITH/MATTHEWMAN

 NELSON FERNANDEZ,

                Plaintiff,

                vs.

 SHOP 601, LLC,

           Defendant.
 _______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

        This cause is before the Court on the Magistrate Judge’s Report and Recommendation on

 Plaintiff’s Application for Attorney’s Fees, Costs, and Expert Expenses [DE 14], in which the

 Magistrate Judge recommends granting in part Plaintiff’s Application for Attorney’s Fees, Costs,

 and Expert Expenses [DE 12] and granting Plaintiff’s Bill of Costs [DE 11]. No objections have

 been filed to the Report and Recommendation. Thus, having reviewed, de novo, Magistrate Judge

 Valle=s Report and Recommendation, the record, and given that Plaintiff has not objected, it is

        ORDERED that

        1. The Report and Recommendation to District Judge [DE 14] is AFFIRMED and

 ADOPTED.

        2. Plaintiff’s Application for Attorney’s Fees, Costs, and Expert Expenses [DE 12] is

 GRANTED in part and DENIED in part and the Bill of Costs [DE 11] is GRANTED:

                a) Plaintiff is awarded $2,932.50 in attorney’s fees.

                b) Plaintiff’s Application for Expert Expenses is DENIED.

                c) Plaintiff is awarded $485.80 in costs.
Case 9:20-cv-80713-RS Document 15 Entered on FLSD Docket 10/30/2020 Page 2 of 2




       3. The Court will enter a separate judgment.

       DONE AND ORDERED in Fort Lauderdale, Florida this 30th day of October, 2020.




 cc:   All parties of record




                                              2
